EXHIBIT 10.5

 

 

 

AMPEX CORPORATION

and

AMPEX INTERNATIONAL SALES CORPORATION

as the CPR Administrator

CONTINGENT PAYMENT RIGHTS AGREEMENT

Dated as of October 3, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Section 1.

 

Certain Definitions

   1

Section 2.

 

Appointment of CPR Administrator

   5

Section 3.

 

Issuance of Distribution Rights

   5

Section 4.

 

CPR Distributions

   6

Section 5.

  Disputed Existing Common Stock Interest, Disallowed Existing Common Stock
Interest and Forfeited Distribution Rights    8

Section 6.

 

Limitation on Transferability of Distribution Rights

   9

Section 7.

 

Destruction of Cancelled Common Stock Certificates

   10

Section 8.

 

Agreement of Right Holders

   10

Section 9.

 

Concerning the CPR Administrator

   11

Section 10.

 

Merger or Consolidation or Change of Name of CPR Administrator

   11

Section 11.

 

Duties of CPR Administrator

   12

Section 12.

 

Change of CPR Administrator

   13

Section 13.

 

Notices

   14

Section 14.

 

Termination

   15

Section 15.

 

Supplements and Amendments

   15

Section 16.

 

Successors

   16

Section 17.

 

Benefits of this Agreement

   16

Section 18.

 

Inconsistency with Plan

   16

Section 19.

 

Tax Reporting; Withholding

   16

Section 20.

 

Severability

   17

Section 21.

 

Governing Law

   17

Section 22.

 

Counterparts

   17

Section 23.

 

Descriptive Headings

   17

 

(i)



--------------------------------------------------------------------------------

CONTINGENT PAYMENT RIGHTS AGREEMENT

This Contingent Payment Rights Agreement, dated as of October 3, 2008 (this
“Agreement”), made by and between Ampex Corporation, a Delaware corporation (the
“Company”) and Ampex International Sales Corporation, a California corporation
(“Ampex International”), as the contingent payment rights administrator
(together with any successor thereto, the “CPR Administrator”). Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the First Modified Third Amended Joint Chapter 11 Plan of Reorganization
for Ampex Corporation and its Affiliated Debtors (as defined therein), dated as
of July 31, 2008 (as the same may be amended, modified or supplemented from time
to time, the “Plan”).

R E C I T A L S:

WHEREAS, the Company and its U.S. subsidiaries have filed voluntary petitions
for relief under chapter 11 of title 11 of the United States Code in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”);

WHEREAS, on July 31, 2008, the Bankruptcy Court entered an order (the
“Confirmation Order”) confirming the Plan;

WHEREAS, pursuant to the Plan and the Confirmation Order, as of the Effective
Date, the Existing Common Stock was cancelled and no distribution was made under
the Plan to holders of Existing Common Stock on account of such interests;

WHEREAS, as part of a settlement and compromise set forth in the Plan, the
Company agreed to issue each holder of Existing Common Stock that did not object
to the confirmation of the Plan, a right that entitles such holder to receive a
Pro Rata Percentage of certain future income of Reorganized Ampex from a limited
pool of assets as set forth herein;

WHEREAS, the administration and processing of such CPR Distributions and other
matters in connection with these Distribution Rights will involve substantial
administration;

WHEREAS, the Company desires to appoint Ampex International as the CPR
Administrator to act on behalf of the Company in connection with the
Distribution Rights, and the CPR Administrator is willing to so act and serve in
such capacity, in each case upon the terms set forth herein and pursuant to the
Plan and Confirmation Order;

WHEREAS, Hillside Capital Incorporated (“Hillside”) has consented to the
appointment of Ampex International as the CPR Administrator as evidenced and
acknowledged by Hillside executing this Agreement; and

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.



--------------------------------------------------------------------------------

“Allowed Existing Common Stock Interest” shall mean any share of Existing Common
Stock other than a share (i) that is a Disputed Existing Common Stock Interest
as of the Effective Date or (ii) the holder of which has objected to the
confirmation of the Plan.

“Bankruptcy Court” shall have the meaning set forth in the Recitals of this
Agreement.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in the State of New York.

“Cancelled Common Stock” shall mean each share of common stock constituting the
Existing Common Stock cancelled pursuant to the Plan.

“Close of Business” on any given date shall mean 5:00 P.M., New York, New York
time, on such date; provided, however, that if such date is not a Business Day
it shall mean 5:00 P.M. New York, New York time, on the next succeeding Business
Day.

“Code” shall have the meaning set forth in Section 19(a) hereof.

“Company” shall have the meaning set forth in the Preamble of this Agreement.

“Company Expenses” shall mean for each Distribution Period, the amount
Reorganized Ampex incurred as expenses under this Agreement or paid to the CPR
Administrator as compensation or expense reimbursement pursuant to this
Agreement during such Distribution Period.

“Confirmation Date” shall mean the date on which the Confirmation Order is
entered by the Bankruptcy Court.

“Confirmation Order” shall have the meaning set forth in the Recitals of this
Agreement.

“CPR Administrator” shall (i) have the meaning set forth in the Preamble of this
Agreement or (ii) mean any successor or replacement thereto as provided in
Sections 10 and 12 hereof.

“CPR Administrator Rights Notice” shall have the meaning set forth in
Section 3(b) of this Agreement.

“CPR Distributions” shall mean any cash distributions from Reorganized Ampex to
which the Right Holders are entitled pursuant to the terms of the Plan and this
Agreement.

“CPR Reserve Account” shall have the meaning set forth in Section 4(c) of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Cumulative Net New Patent Revenue” shall mean Net New Patent Revenue for a
Distribution Period plus any Net New Patent Revenue from any prior Distribution
Period with respect to which no CPR Distributions were made.

“Disputed Existing Common Stock Interest” shall mean any share of Existing
Common Stock (i) as to which an objection or action to dispute, deny or
otherwise limit recovery with respect thereto has been filed or commenced within
the applicable period of limitation fixed by applicable law, (ii) that is not
allowed in any contract, instrument, indenture, or other agreement entered into
pursuant to the Plan, (iii) the holder of which cannot be located by the
Debtors, Reorganized Debtors or CPR Administrator at any of the addresses set
forth in Section 8.9 of the Plan, (iv) the holder of which notifies the CPR
Administrator in writing within 10 days of receipt of the CPR Administrator
Rights Notice that there is an error in the calculation of its Pro Rata
Percentage of the CPR Distribution, (v) the holder of which has not surrendered
Cancelled Common Stock certificates or other instruments evidencing such
Existing Common Stock or affidavit of loss and indemnity satisfactory to the CPR
Administrator or (vi) issuable upon the conversion or exercise of options,
warrants or other securities to purchase shares of Existing Common Stock that
are vested as of the Effective Date and the holder of which has not exercised
such warrants, options or other securities to purchase shares of Existing Common
Stock as of the Effective Date.

“Distribution Date” shall mean March 31st of each calendar year immediately
following a Distribution Period.

“Distribution Period” shall mean each calendar year and, in the case of the year
that includes the Effective Date, the period commencing on the Effective Date
and ending on the Close of Business of December 31st of such calendar year.

“Distribution Record Date” shall mean the Confirmation Date.

“Distribution Rights” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Effective Date” shall mean the first Business Day on which all conditions set
forth in Section 11.2 of the Plan have been satisfied or waived.

“Existing Common Stock” shall mean shares of common stock, par value $0.01 per
share, of the Company issued prior to the Effective Date.

“Existing Patents” shall mean any patents of the Company or its subsidiaries
that have been issued based on patent applications filed by the Company, any of
its affiliates, representatives or agents acting in such capacity, having an
effective filing date prior to the Effective Date; a list of the Company’s
Existing Patents is attached hereto as Schedule I.

“Family Members” means, with respect to any individual, such Person’s spouse,
children, siblings, parents and all lineal descendants of such Person’s parents
(in each case, natural or adopted).

“Forfeited Right Holder” shall have the meaning set forth in Section 4(e) of
this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Form W-8” shall have the meaning set forth in Section 19(a) of this Agreement.

“Hillside” shall have the meaning set forth in the Recitals of this Agreement.

“Initial Company Notice” shall have the meaning set forth in Section 3(b) of
this Agreement.

“Net New Patent Revenue” shall mean (i) the consolidated revenue that
Reorganized Ampex and its subsidiaries receive from royalty payments on licenses
of Existing Patents including any interest accrued on such royalty payments
(less any expenses arising out of or associated with such licenses, including
applicable taxes assessed on income from such licenses and fees for maintenance
of the Existing Patents) after the effective date of each such license, (ii) the
consolidated revenue that Reorganized Ampex and its subsidiaries receive from
the sale or transfer of Existing Patents (less any expenses arising out of or
associated with such sale or transfer of Existing Patents, including all
applicable taxes), (iii) the consolidated revenue that Reorganized Ampex and its
subsidiaries receive from any securitization of royalties or other payments from
licenses of Existing Patents, (iv) the consolidated revenue that Reorganized
Ampex and its subsidiaries receive from any monetary damages received as a
result of infringement litigation asserting an Existing Patent, and (v) in the
event that Reorganized Ampex or any of its affiliates (other than Ampex Data
Systems Corporation or its successors) uses the Existing Patents, such revenue
Reorganized Ampex would have received had it licensed such Existing Patents to
an unaffiliated third party in an arm’s-length transaction; provided, however,
that Net New Patent Revenue shall not include revenue from licenses that bear
revenue as of the Effective Date.

“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.

“Permitted Transferee” shall have the meaning set forth in Section 6(a) of this
Agreement.

“Plan” shall have the meaning set forth in the first paragraph of this
Agreement.

“Pro Rata Percentage” shall mean, a ratio (expressed as a percentage) the
numerator of which shall be the number of shares of Existing Common Stock held
by a Right Holder as of the Close of Business on the date immediately prior to
the Effective Date and the denominator of which shall be the total number of
Existing Common Stock outstanding as of the date immediately prior to the
Effective Date.

“Recovery Threshold Amount” shall be $83,846,915.00.

“Reorganized Ampex” shall mean the Company and any successor thereto, as
reorganized.

“Right Holders” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Rights Registry” shall have the meaning set forth in Section 3(c) hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Treasury Regulations” shall have the meaning set forth in Section 19(a) hereof.

“Unclaimed Distribution Recipient” shall have the meaning set forth in
Section 4(e) hereof.

“Unclaimed Rights Forfeit Date” shall have the meaning set forth in Section 4(e)
hereof.

Section 2. Appointment of CPR Administrator. The Company, with the consent of
Hillside, hereby appoints the CPR Administrator to act as agent for the Company
in accordance with the terms and conditions hereof, and the CPR Administrator
hereby accepts such appointment.

Section 3. Issuance of Distribution Rights.

(a) As of the Effective Date, each holder of an Allowed Existing Common Stock
Interest as of the Close of Business on the Distribution Record Date is, in
accordance with the Plan, entitled to receive a right to receive its Pro Rata
Percentage of CPR Distributions subject to the terms set forth herein (the
“Distribution Rights” and such recipient of Distribution Rights, a “Right
Holder”).

(b) Within 10 Business Days following its receipt of (V) a written notice of the
occurrence of the Effective Date, (W) a list of the Right Holders and the number
of shares of Existing Common Stock held by each such Right Holder as of the date
immediately prior to the Effective Date, (X) a list of the holders of Disputed
Existing Common Stock Interests and the maximum number of shares of Existing
Common Stock asserted to be held by each such Person as of the date immediately
prior to the Effective Date, (Y) the Pro Rata Percentage of any CPR
Distributions to which each Right Holder is entitled to receive from Reorganized
Ampex and (Z) the Pro Rata Percentage of any CPR Distributions to which each
holder of Disputed Existing Common Stock Interests would be entitled to receive
if such Disputed Existing Common Stock Interests held by such Person was
otherwise an Allowed Existing Common Stock Interest (which Reorganized Ampex
hereby agrees to provide within 30 days of the Effective Date, the “Initial
Company Notice”), the CPR Administrator, at the expense of Reorganized Ampex,
shall provide to each holder of Existing Common Stock that did not object to the
confirmation of the Plan (i) a written notice (the “CPR Administrator Rights
Notice”) of the Distribution Rights granted to each Right Holder or its
Permitted Transferee pursuant to this Agreement and (ii) written instructions
regarding the proper delivery of certificates representing shares of Cancelled
Common Stock, other instruments evidencing Cancelled Common Stock or an
affidavit of loss and indemnity, which shall be in its sole discretion,
satisfactory to the CPR Administrator with respect to such lost, stolen,
mutilated or destroyed certificates.

(c) Upon receipt of the Initial Company Notice, the CPR Administrator shall keep
or cause to be kept, at its office designated for such purposes, books for
registration of (i) the name and address of each Right Holder and the number of
shares of Existing Common Stock held by each such Right Holder as of the date
immediately prior to the Effective Date (ii) the name and address of each holder
of

 

- 5 -



--------------------------------------------------------------------------------

Disputed Existing Common Stock Interests and the number of shares of Existing
Common Stock held by such Person as of the date immediately prior to the
Effective Date, (iii) the Pro Rata Percentage of any CPR Distributions each
Right Holder or its Permitted Transferee is entitled to receive and (iv) the Pro
Rata Percentage of any CPR Distributions to which each holder of a Disputed
Existing Common Stock Interest would be entitled to receive if such Disputed
Existing Common Stock Interest held by such Person was otherwise an Allowed
Existing Common Stock Interest (the “Rights Registry”). The CPR Administrator
shall update the Rights Registry with respect to each Right Holder, including
with respect to Disputed Existing Common Stock Interests that become an Allowed
Existing Common Stock Interests and any change of name, address or other contact
information of any Right Holder upon receipt of a written notice of any such
change including from any such Person pursuant to Section 5, Section 6 and
Section 13 of this Agreement.

(d) To receive Distribution Rights, each Right Holder shall surrender to the CPR
Administrator (i) certificates representing its shares of Cancelled Common Stock
(or an affidavit of loss and indemnity satisfactory to the CPR Administrator
with respect to any lost, stolen, mutilated or destroyed certificates) or
(ii) to the extent such Cancelled Common Stock is not certificated, other
instruments evidencing such Cancelled Common Stock satisfactory to the CPR
Administrator within 60 days of receipt of the CPR Administrator Rights Notice.
In the event that any Right Holder fails to surrender to the CPR Administrator
certificates or other instruments evidencing Cancelled Common Stock pursuant to
this Section 3(d), the Cancelled Common Stock evidenced by such certificates or
other instruments held by such Right Holder shall be deemed a Disputed Existing
Common Stock Interest and shall be subject to the terms set forth in Section 5
hereof.

Section 4. CPR Distributions.

(a) No later than 15 days prior to each Distribution Date, Reorganized Ampex
shall calculate the amount of CPR Distributions, if any, owed to each Right
Holder or its Permitted Transferee for the applicable Distribution Period and
shall promptly deliver (i) a written notice to the CPR Administrator of such
amounts on an aggregate basis, if any, and (ii) a statement of Reorganized
Ampex, approved by its Board of Directors and certified by its Chief Financial
Officer as to such statement’s compliance with the terms of this Agreement,
setting forth a description and calculation of such CPR Distributions, including
the Net New Patent Revenue for such Distribution Period, Net New Patent Revenue
for any prior Distribution Period for which no CPR Distributions were made, the
Cumulative Net New Patent Revenue, the Recovery Threshold Amount and the amount
of any CPR Distributions (or if no CPR Distributions, a statement to that
effect) to be paid to Right Holders on the Distribution Date (the “Reorganized
Ampex Statement”).

(b) On the Distribution Date, Reorganized Ampex (or the Disbursing Agent or
other distribution agent on behalf of Reorganized Ampex) shall deliver to the
CPR Administrator the total aggregate amount required to allow the CPR
Administrator to distribute the CPR Distributions for the applicable
Distribution Period to each Right Holder.

 

- 6 -



--------------------------------------------------------------------------------

(c) Subject to Section 19(b) hereof, no later than 15 days after each
Distribution Date, the CPR Administrator shall distribute to each Right Holder
(i) its Pro Rata Percentage of the CPR Distribution, if any, in accordance with
the percentages set forth in the Rights Registry and (ii) the Reorganized Ampex
Statement. Subject to Section 5 hereof, the CPR Administrator shall hold in a
separate account (the “CPR Reserve Account”) that portion of the remaining
balance of CPR Distributions with respect to Disputed Existing Common Stock
Interests that have not become Allowed Existing Common Stock Interests as of the
applicable Distribution Date. If there are no CPR Distributions for the
Distribution Period, the CPR Administrator shall, in any event, distribute the
Reorganized Ampex Statement to the Right Holders. The CPR Administrator shall
keep and maintain complete and accurate ledgers showing all payments made by the
CPR Administrator pursuant to the terms of the Plan, this Agreement and the
Reorganized Ampex Statement and shall furnish copies of such ledgers ,which
shall be kept as part of the Rights Registry, to Reorganized Ampex from time to
time upon request.

(d) On each Distribution Date, the maximum CPR Distribution to be made by
Reorganized Ampex shall be an amount equal to the product of (x) 0.5 times
(y) the Cumulative Net New Patent Revenue in excess of the Recovery Threshold
Amount less (z) the Company Expenses. In the event that CPR Distributions for a
Distribution Period are less than Company Expenses for such Distribution Period,
the excess Company Expenses shall be carried over to the Distribution Period
immediately following such Distribution Period and be treated as Company
Expenses for that next Distribution Period.

(e) In the event that the CPR Administrator cannot locate any Right Holder or
its Permitted Transferee at the last known address set forth in the Rights
Registry (such Right Holder, a “Forfeited Right Holder”) within one (1) year of
any Distribution Date on which CPR Distributions are actually made (the
“Unclaimed Rights Forfeit Date”), such Forfeited Right Holder’s CPR
Distributions shall be forfeited and the CPR Administrator shall distribute such
forfeited CPR Distributions to the Right Holders or Permitted Transferees, and
to the CPR Reserve Account on account for holders of Disputed Existing Common
Stock Interests, in each case who have not forfeited their respective CPR
Distributions pursuant to this Section 4(e) (the “Unclaimed Distribution
Recipients”) pro rata based on a ratio (expressed as a percentage) the numerator
of which shall be the number of shares of Existing Common Stock held by an
Unclaimed Distribution Recipient on the date immediately prior to the Effective
Date and the denominator of which shall be the total number of shares of
Existing Common Stock held by Unclaimed Distribution Recipients as of the date
immediately prior to the Effective Date. Any unclaimed CPR Distributions to be
distributed pursuant to this Section 4(e) to Unclaimed Distribution Recipients
that are Right Holders as of the Unclaimed Rights Forfeit Date, shall be
distributed and paid out to such Right Holders as soon as practicable after the
Unclaimed Rights Forfeit Date. Any unclaimed CPR Distributions reserved pursuant
to this Section 4(e) on account of Unclaimed Distribution Recipients

 

- 7 -



--------------------------------------------------------------------------------

that are holders of Disputed Existing Common Stock Interests as of the Unclaimed
Rights Forfeit Date shall be deposited in the CPR Reserve Account and shall be
released and paid out to such Unclaimed Distribution Recipients pursuant to
Section 5(a). Notwithstanding any provision herein, no CPR Distributions, if
any, shall be made to an Unclaimed Distribution Recipient until such time as the
CPR Administrator shall determine that such distribution is practicable.

Section 5. Disputed Existing Common Stock Interest, Disallowed Existing Common
Stock Interest and Forfeited Distribution Rights.

(a) With respect to a Disputed Existing Common Stock Interest, the CPR
Administrator shall (i) reserve the Pro Rata Percentage of the Distribution
Rights to which the holder of such Disputed Existing Common Stock Interest would
have been entitled if such Disputed Existing Common Stock Interest was an
Allowed Existing Common Stock Interest on the Effective Date, (ii) not register
in the Rights Registry such Distribution Rights that would otherwise be
allocable under the Plan to such holders of Disputed Existing Common Stock
Interests if such interests were Allowed Existing Common Stock Interests on the
Effective Date and (iii) hold all CPR Distributions which would otherwise be
distributable to the holders of such Disputed Existing Common Stock Interests if
such interests were Allowed Existing Common Stock Interests on the Effective
Date in the CPR Reserve Account. In the event that any Disputed Existing Common
Stock Interest becomes an Allowed Existing Common Stock Interest, the CPR
Distributions on account of such Allowed Existing Common Stock Interest shall be
released from the CPR Reserve Account and the CPR Administrator shall (A) record
as owned in the Rights Registry the Distribution Rights to which the holder of
such newly Allowed Existing Common Stock Interest would have been entitled if
such newly Allowed Existing Common Stock Interest was an Allowed Existing Common
Stock Interest on the Effective Date, and (B) subject to Section 19(b) hereof,
distribute to the holder of such newly Allowed Existing Common Stock Interest,
as soon as practicable thereafter, any CPR Distributions reserved in the CPR
Reserve Account which would have been distributed to such Person in respect of
such Person’s Distribution Rights if such Existing Common Stock was fully or
partially allowed, as the case may be, on the Effective Date, provided that the
CPR Administrator may direct the withholding of any CPR Distributions until any
cost or expense associated with maintaining such CPR Distributions accruing
after the Effective Date is paid. Notwithstanding any provision herein, no CPR
Distributions, if any, shall be made to a holder of resolved Disputed Existing
Common Stock Interests until such time as the CPR Administrator shall determine
that such distribution is practicable.

(b) Any CPR Distributions reserved on account of any Disputed Existing Common
Stock Interest that becomes the subject of a final and binding court order or a
written and binding settlement agreement, in each case whereby such Disputed
Existing Common Stock Interest, or any portion thereof, is disallowed or
otherwise determined or agreed that it shall never become an Allowed Existing
Common Stock Interest, shall be cancelled and forfeited by such holder of
Disputed Existing Common Stock Interest and the CPR Administrator shall return
such CPR Distributions to Reorganized Ampex. No Right Holder shall have any
claim to any CPR Distributions returned to Reorganized Ampex pursuant to this
Section 5(b).

 

- 8 -



--------------------------------------------------------------------------------

Section 6. Limitation on Transferability of Distribution Rights.

(a) No holder of Distribution Rights may sell, assign or transfer all or any
portion of such Distribution Rights except to such Person’s Permitted
Transferees. A “Permitted Transferee” shall mean (i) with respect to a holder of
Distribution Rights that is an individual, any transfer of the Distribution
Rights made (X) to such holder’s Family Members, (Y) to a revocable trust
created for the benefit of the holder of such Distribution Rights, or any of his
or her Family Members; (Z) to the estate, executor, administrator, personal
representative, devisee, or legatee of such holder of Distribution Rights,
(ii) with respect to a holder of the Distribution Rights that is an entity,
(X) a transferee or successor by operation of law of such Right Holder upon the
merger, consolidation or other similar transaction involving the Right Holder or
(Y) any transfer of Distribution Rights made to the holder of equity interests
in such entity in a pro rata distribution, or (iii) a transfer to an entity that
all of the equity interests of which are owned by the holder of the Distribution
Rights or Permitted Transferee of such holder of Distribution Rights provided
that such entity shall agree in writing that it shall be subject to the terms
and conditions of this Agreement and it shall reconvey such interest to the
holder of Distribution Rights prior to such time that it ceases to be a
Permitted Transferee.

(b) Subject to Section 6(d), transfer of Distribution Rights to Permitted
Transferees are effective upon (i) receipt by the CPR Administrator from the
transferring Right Holder of (X) written notice of the proposed transfer which
written notice shall include the name and address of the proposed Permitted
Transferee and amount of transfer, (Y) an instrument evidencing such transfer is
being made to a Permitted Transferee such as a letter of testamentary, trust
organizational documents or a registered will (to the extent that such an
instrument can reasonably be obtained) and (Z) a certificate of the Right Holder
certifying that such transfer is being made to a Person that qualifies as a
Permitted Transferee under this Agreement; (ii) such evidence of transfer being
reasonably satisfactory to the CPR Administrator; and (iii) the CPR
Administrator recording such transfer in the Rights Registry.

(c) The CPR Administrator shall, within 10 days of recording a transfer in the
Rights Registry, notify in writing both the transferor and the Permitted
Transferee, at the last known address set forth in the Rights Registry and in
the notice referenced in Section 6(b)(i)(X) hereof respectively, of the
completion of the transfer.

(d) The transferor shall reimburse the CPR Administrator for any reasonable
expenses incurred in connection with the proposed transfer to a Permitted
Transferee within 10 days of receipt of an invoice by the transferor from the
CPR Administrator such invoice shall be sent via over night mail to the
transferor (unless otherwise agreed to in writing by the parties) and shall be
deemed received on the Business Day following the date such invoice is sent via
overnight mail.

 

- 9 -



--------------------------------------------------------------------------------

Section 7. Destruction of Cancelled Common Stock Certificates. All Cancelled
Common Stock certificates, instruments and affidavits of loss and indemnity
surrendered pursuant to Section 3 of this Agreement, shall, if surrendered to
Reorganized Ampex or to any of its agents, be delivered to the CPR Administrator
for cancellation or in cancelled form, or, if surrendered to the CPR
Administrator, shall be cancelled by it, and no Distribution Rights shall be
issued in lieu thereof except as expressly permitted by any of the provisions of
this Agreement and the Plan. The CPR Administrator shall deliver to Reorganized
Ampex all Cancelled Common Stock certificates, instruments or affidavit of loss
and indemnity received by it at the written request of Reorganized Ampex, or
destroy such cancelled certificates, and in such case shall deliver a
certificate or other evidence of destruction thereof to Reorganized Ampex.

Section 8. Agreement of Right Holders. Every holder of Distribution Rights, by
accepting the same, consents and agrees with Reorganized Ampex and the CPR
Administrator and with every other holder of Distribution Rights that:

(a) the Distribution Rights are subject to the terms, provisions and conditions
of the Plan and this Agreement;

(b) the Distribution Rights will not be represented by any certificates and may
not be transferred or assigned except as expressly provided in Section 6 of this
Agreement;

(c) the Distribution Rights do not represent equity ownership in Reorganized
Ampex;

(d) the Distribution Rights do not bear any stated rate of interest;

(e) no Right Holder shall be entitled to vote, receive dividends or be deemed
for any purpose the holder of any securities of Reorganized Ampex nor anything
contained herein be construed to confer upon any Right Holder any of the rights
of a stockholder of Reorganized Ampex or any right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or to give or withhold consent to any corporate action, or to receive notice of
meetings or other actions affecting stockholders, or to receive subscription
rights, or otherwise; and

(f) notwithstanding anything in this Agreement to the contrary, none of the
Company, Reorganized Ampex nor the CPR Administrator shall have any liability to
any holder of a Distribution Right or other Person as a result of its inability
to perform any of its obligations under this Agreement by reason of any
preliminary or permanent injunction or other injunction, order, judgment, decree
or ruling issued by a court of competent jurisdiction or by a governmental,
regulatory or administrative agency or commission, or any statute, rule,
regulation or executive order promulgated or enacted by any governmental
authority prohibiting or otherwise restraining performance of such obligation;
provided, however, Reorganized Ampex agrees to use commercially reasonable
efforts to have any such injunction, order, judgment, decree or ruling lifted or
otherwise overturned as soon as possible.

 

- 10 -



--------------------------------------------------------------------------------

Section 9. Concerning the CPR Administrator.

(a) The Company agrees to pay to the CPR Administrator compensation in
accordance with Schedule II hereto, for all services rendered by it hereunder
and, from time to time, on demand of the CPR Administrator, its reasonable and
documented out-of-pocket expenses, including reasonable fees or expenses of
counsel and other disbursements incurred in the preparation, administration,
delivery, execution and amendment of this Agreement and the exercise and
performance of its duties hereunder. To the extent any expenses of the CPR
Administrator are invoiced to and paid for by a Right Holder or Permitted
Transferee pursuant to Section 6(d) hereof, the CPR Administrator shall not
invoice or bill Reorganized Ampex for such expenses. Reorganized Ampex also
agrees to indemnify the CPR Administrator for, and to hold it harmless against,
any loss, liability, damage, judgment, fine, penalty, claim, demand, settlement,
cost or expense (including, without limitation, the reasonable fees and expenses
of legal counsel), incurred without gross negligence or willful misconduct on
the part of the CPR Administrator (which gross negligence or willful misconduct
must be determined by a final, non-appealable order, judgment, decree or ruling
of a court of competent jurisdiction), for any action taken, suffered or omitted
by the CPR Administrator in connection with the acceptance, exercise,
performance or administration of its duties under this Agreement. The costs and
reasonable expenses incurred by the CPR Administrator in enforcing this right of
indemnification shall be paid by Reorganized Ampex. The provisions of this
Section 9 and Section 11 below shall survive the termination of this Agreement,
the distribution of all CPR Distributions or, expiration of the Distribution
Rights and the resignation or removal of the CPR Administrator.

(b) The CPR Administrator shall be authorized and protected and shall incur no
liability for or in respect of any action taken, suffered or omitted by it in
connection with its administration of this Agreement or the exercise or
performance of its duties hereunder, in reliance upon any instrument of
transfer, power of attorney, affidavit, letter, notice, instruction direction,
consent, certificate, statement, or other paper or document received by it from
a Right Holder believed by it in the absence of bad faith or gross negligence to
be genuine and to be signed, executed and, where necessary, verified or
acknowledged, by the proper Person or Persons or otherwise upon the advice of
counsel as set forth in Section 11(a) hereof.

Section 10. Merger or Consolidation or Change of Name of CPR Administrator. Any
Person into which the CPR Administrator or any successor CPR Administrator may
be merged or with which it may be consolidated, or any Person resulting from any
merger or consolidation to which the CPR Administrator or any successor CPR
Administrator shall be a party, or any Person succeeding to the business of the
CPR Administrator or any successor CPR Administrator, shall be the successor to
the CPR Administrator under this Agreement without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided
that such Person would be eligible for appointment as a successor CPR
Administrator under the provisions of Section 12 hereof.

 

- 11 -



--------------------------------------------------------------------------------

Section 11. Duties of CPR Administrator. The CPR Administrator shall perform its
duties and obligations under this Agreement upon the following terms and
conditions, by all of which Reorganized Ampex and the holders of Distribution
Rights, by their acceptance thereof, shall be bound:

(a) The CPR Administrator may consult with legal counsel (who may be legal
counsel for Reorganized Ampex, or retained by the CPR Administrator), and the
advice or opinion of such counsel shall be full and complete authorization and
protection to the CPR Administrator and the CPR Administrator shall incur no
liability for or in receipt of any action taken, suffered or omitted by it in
the absence of bad faith or gross negligence in accordance with such advice or
opinion.

(b) Whenever in the performance of its duties under this Agreement the CPR
Administrator shall deem it necessary or desirable that any fact or matter be
proved or established by Reorganized Ampex prior to taking, omitting or
suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a certificate signed by any one of the
Chairman of the Board, the President, a Vice President, the Treasurer or the
Secretary of Reorganized Ampex and delivered to the CPR Administrator; and such
certificate shall be full and complete authorization and protection to the CPR
Administrator and the CPR Administrator shall incur no liability for or in
respect of any action taken, omitted or suffered by it in the absence of bad
faith or gross negligence under the provisions of this Agreement in reliance
upon such certificate.

(c) The CPR Administrator shall be liable hereunder to Reorganized Ampex and any
other Person only for its own gross negligence or willful misconduct (which
gross negligence or willful misconduct must be determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction).

(d) The CPR Administrator shall not have any liability for or be under any
responsibility in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution hereof by the CPR Administrator); any
breach by the Company of any covenant or condition contained in this Agreement;
nor shall it by any act hereunder be deemed to make any representation or
warranty as to the Distribution Rights; nor shall it be responsible for any
change in the Distribution Rights (including the Distribution Rights becoming
null and void hereunder).

(e) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the CPR
Administrator for the carrying out or performing by the CPR Administrator of the
provisions of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(f) The CPR Administrator is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from any
one of the Chairman of the Board, the President, a Vice President, the Secretary
or the Treasurer of Reorganized Ampex, and to apply to such officers for advice
or instructions in connection with its duties, and such instructions shall be
full authorization and protection to the CPR Administrator, and the CPR
Administrator shall not be liable for any action taken, omitted or suffered to
be taken by it in the absence of bad faith or gross negligence in accordance
with instructions of any such officer.

(g) The CPR Administrator may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself (through its
directors, officers and employees) or by or through its attorneys or agents.

(h) No provision of this Agreement shall require the CPR Administrator to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
it believes that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it.

(i) Except with respect to any notice given by a Right Holder pursuant to
Section 6 hereof, the CPR Administrator shall promptly acknowledge in writing
any written notice received by it from a Right Holder or Permitted Transferee
pursuant to this Agreement, including such notices given by a Right Holder or
Permitted Transferee pursuant to Section 13 hereof.

(j) A copy of this Agreement shall be available at all reasonable times for
inspection by any Right Holder at the principal office of Reorganized Ampex.
Upon written request of a Right Holder, the CPR Administrator shall transmit a
copy of this Agreement to a Right Holder via first class mail.

(k) The CPR Administrator shall be protected and shall incur no liability for or
in respect of any action taken, suffered or omitted by it in connection with its
administration of the Distribution Rights or this Agreement in reliance upon an
order, finding, instruction or other directive of the Bankruptcy Court, and
shall act in accordance with any such order, finding, instruction or other
directive.

Section 12. Change of CPR Administrator. The CPR Administrator or any successor
CPR Administrator may resign and be discharged from its duties under this
Agreement upon thirty (30) days’ notice in writing mailed to Reorganized Ampex
by registered or certified mail, and to the Right Holders or their respective
Permitted Transferees as set forth in the Rights Registry by first-class mail.
Reorganized Ampex may remove the CPR Administrator or any successor CPR
Administrator upon ninety (90) days’ notice in writing, mailed to the CPR
Administrator or successor CPR Administrator, as the case may be, by registered
or certified mail. If the CPR Administrator shall resign or be removed or shall
otherwise become incapable of acting, Reorganized Ampex shall appoint a
successor to the CPR Administrator. If Reorganized Ampex shall fail to make such
appointment within a period of thirty (30) days after giving notice of such
removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated CPR Administrator or by any Right
Holder, then any Right Holder may apply to any court of competent jurisdiction
for the

 

- 13 -



--------------------------------------------------------------------------------

appointment of a new CPR Administrator. Any successor CPR Administrator, whether
appointed by Reorganized Ampex or by such a court, shall be a corporation
organized and doing business under the laws of the United States or of any state
of the United States that is in good standing. After appointment, the successor
CPR Administrator shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as CPR Administrator without
further act or deed; but the predecessor CPR Administrator shall deliver and
transfer to the successor CPR Administrator any property at the time held by it
hereunder including the Rights Registry, and execute and deliver any further
assurance, conveyance, act or deed necessary for the purpose. Not later than the
effective date of any such appointment Reorganized Ampex shall file notice
thereof in writing with the predecessor CPR Administrator and mail a written
notice thereof to each Right Holder or its Permitted Transferee at the address
of such Person set forth in the Rights Registry. Failure to give any notice
provided for in this Section 12, however, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the CPR
Administrator or the appointment of the successor CPR Administrator, as the case
may be.

Section 13. Notices. Notices or demands authorized by this Agreement to be given
or made by the CPR Administrator or by any holder of Disputed Existing Common
Stock Interests, Right Holder or Permitted Transferee to or on Reorganized Ampex
shall be sufficiently given or made if sent by facsimile or first-class mail,
postage prepaid, addressed (until another address is filed in writing with the
CPR Administrator) as follows:

Ampex Corporation

1228 Douglas Avenue

Redwood City, California 94063

Attn: Joel D. Talcott, Esq., General Counsel

Telephone:     (650) 367-3330

Facsimile:      (650) 367-3440

Any notice or demand authorized by this Agreement to be given or made by
Reorganized Ampex or by any holder of Disputed Existing Common Stock Interests,
Right Holder or Permitted Transferee to or on the CPR Administrator (including
surrender of certificates of Cancelled Common Stock) shall be sufficiently given
or made if sent by facsimile or first-class mail, postage prepaid, addressed
(until another address is filed in writing with Reorganized Ampex) as follows:

Ampex International Sales Corporation

1228 Douglas Avenue

Redwood City, California 94063

Attn: Joel D. Talcott, Esq., General Counsel

Telephone:     (650) 367-3330

Facsimile:      (650) 367-3440

 

- 14 -



--------------------------------------------------------------------------------

with copies to:

Law Offices of Vicki S. Gruber, P.C.

17 Conklin Street, Suite 1

Farmingdale, NY 11735

Telephone:     (516) 845-8088

Facsimile:      (516) 845-8757

Notices or demands authorized by this Agreement to be given or made by
Reorganized Ampex or the CPR Administrator to any holder of Disputed Existing
Common Stock Interests, Right Holder or Permitted Transferee shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the Rights
Registry. A holder of Disputed Existing Common Stock Interests, Right Holder or
Permitted Transferee may change its respective name, address or other contact
information shown on the Rights Registry at any time by furnishing written
notice of such change to the CPR Administrator.

Section 14. Termination.

(a) In the event of any (i) merger, consolidation or reorganization of
Reorganized Ampex, (ii) sale or transfer of all or substantially all of the
assets of Reorganized Ampex or (iii) sale or transfer of all or substantially
all of the stock of Reorganized Ampex, this Agreement shall continue in full
force and effect and shall bind any successor, transferee or assignee thereof.

(b) This Agreement shall terminate 90 days after the Distribution Date
immediately following the Distribution Period in which the last remaining
Existing Patents in Reorganized Ampex’s, or its successors’ portfolio have been
sold, transferred or expired. Upon termination of this Agreement pursuant to
this Section 14, Distribution Rights granted to all Right Holders shall be
cancelled and of no further force or effect and all Right Holders shall no
longer have the right to receive any CPR Distributions with respect thereto.

(c) Any sale or transfer of Existing Patents shall be pursuant to terms of a
bona fide arm’s-length transaction, including, without limitation, any sale or
transfer of Existing Patents to affiliates or successors of Reorganized Ampex.
For avoidance of doubt, all royalty free licenses by and between the Company and
Ampex Data Systems Corporation (or its successors) shall not be deemed to be a
sale or transfer subject to this Section Section 14(c).

Section 15. Supplements and Amendments. Except as provided in the last sentence
of this Section 15, for so long as the Distribution Rights are outstanding,
Reorganized Ampex may, and the CPR Administrator shall, if Reorganized Ampex so
directs in writing, supplement or amend this Agreement without the approval of
any Right Holders, provided that no such supplement or amendment may
(a) adversely affect the interests of the Right Holders as such in any material
respect, (b) cause this Agreement to become amendable other than in accordance
with this Section 15 or (c) change, limit or increase the CPR Administrator’s
rights, duties, liabilities or obligations.

 

- 15 -



--------------------------------------------------------------------------------

In the event that any supplement or amendment to this Agreement would adversely
affect the interests of the Right Holders in any material respect, such
supplement or amendment shall be adopted with the consent or waiver of not less
than fifty-one percent (51%) of the Right Holders based on their Pro Rata
Percentage. Upon the delivery of a certificate from an appropriate officer of
Reorganized Ampex which states that the supplement or amendment is in compliance
with the terms of this Section 15, the CPR Administrator shall execute such
supplement or amendment, provided that any supplement or amendment that does not
change or increase the CPR Administrator’s rights, duties, liabilities or
obligations shall become effective immediately upon execution by Reorganized
Ampex, whether or not also executed by the CPR Administrator.

Section 16. Successors. All the covenants and provisions of this Agreement by or
for the benefit of Reorganized Ampex or the CPR Administrator shall bind and
inure to the benefit of their respective successors and assigns hereunder.

Section 17. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the CPR Administrator
and the Right Holders any legal or equitable right, remedy or claim under this
Agreement; but this Agreement shall be for the sole and exclusive benefit of the
Company, the CPR Administrator, the Right Holders and their Permitted
Transferees.

Section 18. Inconsistency with Plan. This Agreement is entered into pursuant to
the Plan and shall govern the Distribution Rights and related CPR Distributions
issued pursuant to the Plan. Should any provision of this Agreement be
inconsistent with a provision of the Plan, the terms and conditions of the Plan
shall control; provided, however, that (i) in the event of an inconsistency
between the Plan and this Agreement with respect to the terms of the
Distribution Rights and the CPR Distributions, this Agreement shall control, and
(ii) nothing in this Section 18 shall impact provisions of this Agreement that
supplement provisions of the Plan but are not inconsistent therewith.

Section 19. Tax Reporting; Withholding.

(a) On or before January 31st of the year following each year in which a holder
of Distribution Rights receives any CPR Distribution hereunder, the CPR
Administrator shall prepare and mail to each such holder, unless such holder has
provided the CPR Administrator with a valid, properly completed Internal Revenue
Service Form W-8BEN, W-8ECI, W-8EXP or W-8IMY (each, a “Form W-8”), as
applicable, in accordance with United States Treasury Regulations (the “Treasury
Regulations”) promulgated under the Internal Revenue Code of 1986, as amended
(the “Code”), an appropriate Form 1099 reporting the distribution(s) as of the
year of payment, in accordance with the Code and the Treasury Regulations. The
CPR Administrator shall also prepare and file copies of such Forms 1099 by
magnetic tape with the Internal Revenue Service on or before February 28th of
the year following the distribution(s), in accordance with the Code and the
Treasury Regulations.

 

- 16 -



--------------------------------------------------------------------------------

(b) Reorganized Ampex and the CPR Administrator, as applicable, shall be
entitled to deduct and withhold from any payment made to such holder pursuant to
this Agreement such amounts as Reorganized Ampex or the CPR Administrator, as
applicable, is required to deduct and withhold with respect to such payment
pursuant to the Code and the Treasury Regulations or any provision of state,
local or non-U.S. law, and shall timely remit any amount withheld to the
Internal Revenue Service or other appropriate governmental authority or
authorized financial institution in accordance with applicable law. To the
extent that amounts are so withheld and paid over to the appropriate taxing
authority by Reorganized Ampex or the CPR Administrator, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder in respect of which such deduction and withholding was made by
Reorganized Ampex or the CPR Administrator, as the case may be.

(c) Should any issue arise regarding federal income tax reporting or
withholding, the CPR Administrator shall be entitled, in its sole discretion, to
refrain from taking any action, and shall be fully protected and shall not be
liable in any way to Reorganized Ampex or any other Person or entity for
refraining from taking such action, unless the CPR Administrator receives
written instructions signed by Reorganized Ampex which eliminate such issue to
the reasonable satisfaction of the CPR Administrator. Such action may be subject
to additional fees.

(d) The Company and each Right Holder hereby agree that the Distribution Rights
shall not be treated as an equity interest in the Company for income tax
purposes.

Section 20. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

Section 21. Governing Law. This Agreement, including the rights, duties and
obligations of the CPR Administrator, and the Distribution Rights issued
hereunder shall be deemed to be a contract made under the laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the laws of such State applicable to contracts to be made and performed
entirely within such State.

Section 22. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

Section 23. Descriptive Headings. Descriptive headings of the several Sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

[Remainder of Page Intentionally Left Blank]

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Contingent Payment
Rights Agreement to be duly executed and their respective corporate seals to be
hereunder affixed and attested, all as of the day and year first above written.

 

AMPEX CORPORATION By:   /s/ Joel D. Talcott   Name: Joel D. Talcott   Title:
Vice President & Secretary

AMPEX INTERNATIONAL SALES CORPORATION

By:   /s/ Joel D. Talcott   Name: Joel D. Talcott   Title: Vice President &
Secretary

Consent, agreement and acknowledgement of Hillside Capital Incorporated solely
with respect to Section 2 of this Contingent Payment Rights Agreement:

 

HILLSIDE CAPITAL INCORPORATED By:   /s/ Raymond F. Weldon   Name: Raymond F.
Weldon   Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

EXAMPLES OF DISTRIBUTION MECHANICS

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Contingent Payment Rights Agreement to which this
document is an exhibit (the “Agreement”).

For purposes of the following examples, assume the following facts:

 

1. The Effective Date occurs on May 15, 2008.

 

2. Cumulative Net New Patent Revenue for the 2009 Distribution Period (January 1
- December 31, 2009) is $100,000,000.

 

3. Recovery Threshold Amount is $90,000,000.

 

4. Company Expenses for the 2009 Distribution Period are $50,000.

 

5. The Company had 100 shares of Existing Common Stock outstanding on May 14,
2008, the date immediately prior to the Effective Date.

 

6. Stockholder W held 50 shares of Existing Common Stock on May 14, 2008, the
date immediately prior to the Effective Date and delivered certificates
evidencing his 50 shares of Existing Common Stock to the CPR Administrator
pursuant to the terms of the Agreement.

 

7. Stockholder X who has objected to the confirmation of the Plan held 10 shares
of Existing Common Stock on May 14, 2008, the date immediately prior to the
Effective Date.

 

8. Stockholder Y held 20 shares of Existing Common Stock on May 14, 2008, the
date immediately prior to the Effective Date but the CPR Administrator was
unable to locate Stockholder Y at his last known address qualifying Stockholder
Y as a holder of Disputed Existing Common Stock Interest.

 

9. Stockholder Z held 20 shares of Existing Common Stock on May 14, 2008, the
date immediately prior to the Effective Date; was initially located by the CPR
Administrator but over time has failed to keep the CPR Administrator updated of
his change of address resulting in Stockholder Z becoming a Forfeited Right
Holder.

Examples of Distribution Mechanism:

Example 1 - Calculation of CPR Distributions. For the 2009 Distribution Period,
the maximum amount of CPR Distributions to be made to Right Holders is
$4,975,000 which is the amount that equals the product of (x) 0.5 times (y) the
Cumulative Net New Patent Revenue in excess of the Recovery Threshold Amount
less (z) the Company Expenses:

(0.5 x ($100,000,000 - $90,000,000)) - $50,000 = $4,950,000

 

A-1



--------------------------------------------------------------------------------

Example 2 - Calculation of Pro Rata Percentage of holders of Existing Common
Stock as of the date immediately prior to the Effective Date (e.g. Stockholder
W’s Pro Rata Percentage). Stockholder W’s Pro Rata Percentage of any CPR
Distributions is 0.50 (50 shares held by Stockholder W divided by the total
number of Existing Common Stock that is outstanding on the date that is
immediately prior to the Effective Date (100 shares)).

Example 3 - Calculation of CPR Distributions to Right Holders (e.g. Stockholder
W). For the 2009 Distribution Period, Shareholder W’s CPR Distribution is his
Pro Rata Percentage of the CPR Distributions for that period:

0.50 x $4,950,000 = $2,475,000

Example 4 - CPR Distributions Allocable to holders of Disputed Existing Common
Stock Interest (e.g. Stockholder Y). The CPR Administrator shall hold
Stockholder Y’s Pro Rata Percentage (0.20) of the CPR Distributions for the 2009
Distribution Period in the CPR Reserve Account.

0.20 x $4,950,000 = $990,000

The CPR Administrator shall hold the $990,000 in the CPR Reserve Account until
such time as the Disputed Existing Common Stock Interest held by Stockholder Y
becomes an Allowed Existing Common Stock Interest (e.g. Stockholder Y
establishing contact with the CPR Administrator) or the $990,000 reserved in the
CPR Reserve Account for Stockholder Y becomes the subject of a final and binding
court order or a written and binding settlement agreement whereby it is
determined or agreed that Stockholder Y’s Disputed Existing Common Stock
Interest shall never become an Allowed Existing Common Stock Interest. If the
latter, Stockholder Y will forfeit the $990,000 as his Distribution Rights will
be cancelled and the CPR Administrator will return the $990,000 to Reorganized
Ampex. With respect to subsequent CPR Distributions (CPR Distributions that
occur after the date all or a portion of the Disputed Existing Common Stock
Interest of Stockholder Y is disallowed), the total CPR Distributions made by
Reorganized Ampex will be reduced by that portion of Stockholder Y’s Disputed
Existing Common Stock Interests that became permanently disallowed.

Example 5 - CPR Distributions Allocable to Forfeited Right Holders (e.g.
Stockholder Z). If the CPR Administrator cannot locate Stockholder Z at his last
known address within one year of the Distribution Date for the 2009 Distribution
Period (March 31, 2011), Stockholder Z forfeits his $990,000 CPR Distribution
for the 2009 Distribution Period. The $990,000 forfeited by Stockholder Z will
be distributed to (i) the other Right Holders (in our example, Stockholder W is
the only other Right Holder) and (ii) the CPR Reserve Account on account of
Stockholder Y who holds Disputed Existing Common Stock Interest that can become
Allowed Existing Common Stock Interest, in each case, on a pro rata basis.
However, if Stockholder Y’s Disputed Existing Common Stock Interest is
ultimately disallowed, his reserved CPR Distributions and his pro rata share of
Stockholder Z’s forfeited CPR Distributions reserved on his behalf ($495,000)
will be returned to Reorganized Ampex.

 

A-2



--------------------------------------------------------------------------------

Example 6 - Total Distribution by Reorganized Ampex to CPR Administrator in
Light of Objecting Stockholders (e.g. Stockholder X). Stockholder X objected to
confirmation of the Plan and is not entitled to any CPR Distributions. For the
2009 Distribution Period, the total CPR Distributions to be made by Reorganized
Ampex to the CPR Administrator is $4,455,000, comprised of (a) $2,475,000 for
Stockholder W, plus (b) $990,000 for Stockholder Y to be held in the CPR Reserve
Account, plus (c) $990,000 for Stockholder Z to be held until Stockholder Z can
be located or to be distributed to other Right Holders pro rata after
Stockholder Z becomes a Forfeited Right Holder.

 

A-3